Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Pereira (RN: 45,518) on 3/3/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 13, line 2, change the term of “a first” to: --a carrier traveling layer; a barrier layer on the carrier traveling layer; a first--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a carrier traveling layer; a barrier layer on the carrier traveling layer; a first semiconductor layer including non-doped GaN on the barrier layer; a second semiconductor layer formed on and directly contacting the first semiconductor layer, the second semiconductor layer including AlYGa1-YN (0 < Y ≤ 1) having a lattice constant smaller than a lattice constant of the first semiconductor layer; a gate insulating film formed so as to cover a recess structure and the second semiconductor layer, a bottom of the recess structure being positioned below a boundary between the first semiconductor layer and the second semiconductor layer and the bottom of the recess structure positioned above a bottom of the first semiconductor layer, the gate insulating film including a first region and a second region, the first region covering a side face of the recess structure, the first region contacting the first semiconductor layer and the second semiconductor layer, and the second region covering the bottom of the recess structure, the gate insulating film including a first insulating film and a second insulating film, the first insulating film formed so as to cover the second semiconductor layer, the second insulating film formed so as to cover the first insulating film and the recess structure; a gate electrode formed on the gate insulating film in the recess structure, the gate electrode being insulated from the first semiconductor layer and the second semiconductor layer; and a source electrode and a drain electrode formed on and directly in contact with the second semiconductor layer, wherein the gate electrode is positioned between the source electrode and the drain electrode, and the nitride-based semiconductor device is a normally off- type device" as recited in claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/5/2022